Exhibit 10.1

EXECUTION VERSION

AMENDMENT TO CREDIT AGREEMENT

This AMENDMENT TO CREDIT AGREEMENT, dated as of September 27, 2012 (this
“Amendment”), is by and among the Lenders party hereto, Bank of America, N.A.,
in its capacity as administrative agent and collateral agent for the Lenders
(the “Administrative Agent”), Quality Distribution, LLC, a Delaware limited
liability company (the “Borrower”), Quality Distribution, Inc., a Florida
corporation (“Holdings”), and the other Subsidiaries of Holdings party hereto
(collectively, with the Borrower and Holdings, the “Loan Parties”).

W I T N E S S E T H :

WHEREAS, the Administrative Agent, the Lenders, the Borrower and the other Loan
Parties have entered into financing arrangements pursuant to which the Lenders
have made and may make loans and advances and provide other financial
accommodations to Borrower as set forth in the Credit Agreement dated August 19,
2011, by and among the Administrative Agent, the Lenders, the Borrower and
Holdings and the other parties thereto (as from time to time amended, modified
or supplemented, the “Credit Agreement”) (capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement);

WHEREAS, the Borrower has requested $100,000,000 in Incremental Revolving
Facility Commitments pursuant to Section 2.21 of the Credit Agreement, and the
Incremental Revolving Facility Lenders are willing to provide such Incremental
Revolving Facility Commitments on the same terms as the Revolving Facility
Commitments and subject to the conditions set forth herein;

WHEREAS, the Borrower and the other Loan Parties desire to amend certain
provisions of the Credit Agreement as set forth herein, and the Super Majority
Lenders are willing to agree to such amendments on the terms and subject to the
conditions set forth herein;

WHEREAS, by this Amendment, the Super Majority Lenders, the Incremental
Revolving Facility Lenders, the Borrower and the other Loan Parties desire and
intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following new definitions thereto in proper alphabetical order:

““First Amendment” means the Amendment to Credit Agreement dated as of
September 27, 2012 among the Super Majority Lenders, the Borrower and the other
Loan Parties signatory thereto.”



--------------------------------------------------------------------------------

““Incremental Effective Date” means the date on which all conditions contained
in Section 2 of the First Amendment have been satisfied or waived.”

(b) The definition of “Availability Triggering Event” contained in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

““Availability Triggering Event” shall occur at any time that (a) Availability
is less than (i) $35.0 million at such time if the Borrowing Base is greater
than $300.0 million, (ii) $30.0 million at such time if the Borrowing Base is
less than or equal to $300.0 million but greater than $250.0 million,
(iii) $25.0 million at such time if the Borrowing Base is less than or equal to
$250.0 million but greater than $200.0 million or (iv) $20.0 million at such
time if the Borrowing Base is less than or equal to $200.0 million (provided
that solely with respect to Section 5.04(j), the foregoing $35.0 million, $30.0
million, $25.0 million and $20.0 million thresholds shall be $45.0 million,
$40.0 million, $35.0 million and $25.0 million, respectively) or (b) an Event of
Default shall have occurred and be continuing. Once occurred, an Availability
Triggering Event described in clause (a) shall be deemed to be continuing until
such time as the Availability is greater than (i) $35.0 million if the Borrowing
Base is greater than $300.0 million, (ii) $30.0 million if the Borrowing Base is
less than or equal to $300.0 million but greater than $250.0 million,
(iii) $25.0 million if the Borrowing Base is less than or equal to $250.0
million but greater than $200.0 million or (iv) $20.0 million if the Borrowing
Base is less than or equal to $200.0 million, as applicable, for 30 consecutive
days (provided that solely with respect to Section 5.04(j), the foregoing $35.0
million, $30.0 million, $25.0 million and $20.0 million thresholds shall be
$45.0 million, $40.0 million, $35.0 million and $25.0 million, respectively).”

(c) Clause (d) of the definition of “Borrowing Base” contained in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“(d) the lesser of (x) the sum of (A) 80% of the fair market value of Eligible
Real Property (as reflected in the most recent appraisal delivered prior to the
Closing Date or subsequently delivered pursuant to Section 5.07(b)) plus (B) 85%
of the Net Orderly Liquidation Value of Eligible Machinery and Equipment, which
sum shall be reduced by $750,000 on each six-month anniversary of the Closing
Date; provided, that, the foregoing $750,000 amount shall be increased from and
after the second anniversary of the Closing Date by an amount equal to the
semi-annual amortization (calculated on a ten (10)-year straight-line basis) of
any increase in the PPE Cap above $30.0 million and (y) the PPE Cap; provided,
that, on the second anniversary of the Closing Date and each six-month
anniversary of the Closing Date thereafter, the PPE Cap shall be reduced by an
amount equal to $750,000 plus an amount equal to the semi-annual amortization
(calculated on a ten (10)-year straight-line basis) of any increase in the PPE
Cap above $30.0 million. For the avoidance of doubt, any reductions to the PPE
Cap occurring prior to the Incremental Effective Date shall be of no force and
effect from and after the Incremental Effective Date.”

(d) The definition of “PPE Cap” contained in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““PPE Cap” shall mean $30.0 million; provided, that, within nine (9) months of
the Incremental Effective Date, the Borrower may, at its discretion, increase
the foregoing



--------------------------------------------------------------------------------

amount up to two (2) times; provided further, that, in no event shall the PPE
Cap exceed $35.0 million after giving effect to any such increase; provided
further, that, prior to any exercise by the Borrower of its option to increase
the PPE Cap, the Administrative Agent shall have received all environmental and
collateral audits and appraisals (including, without limitation, an analysis of
the fair market value of any Eligible Real Property and the Net Orderly
Liquidation Value of any Eligible Machinery and Equipment) reasonably requested
by it in respect of any Eligible Real Property and Eligible Machinery and
Equipment acquired after the Closing Date that the Borrower desires to include
in the Borrowing Base (and not, for the avoidance of doubt, any Eligible Real
Property and Eligible Machinery and Equipment included in the Borrowing Base on
the Incremental Effective Date).”

(e) Section 3.08(a) of the Credit Agreement is hereby amended by deleting
therefrom the words “Closing Date” and substituting “Incremental Effective Date”
therefor.

(f) Schedule 1.01C of the Credit Agreement is hereby amended by deleting
therefrom reference to the property located at 807 Seaboard Ave., Chesapeake,
Virginia.

(g) Schedule 2.01 to the Credit Agreement is hereby deleted and replaced in its
entirety by the corresponding schedule attached as Annex A hereto.

(h) Schedule 3.08(a) to the Credit Agreement is hereby deleted and replaced in
its entirety by the corresponding schedule attached as Annex B hereto.

(i) Exhibit B to the Credit Agreement is hereby deleted and replaced in its
entirety by the corresponding schedule attached as Annex C hereto.

2. Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Administrative Agent (the date of such satisfaction, the
“Incremental Effective Date”):

(a) the execution and delivery of this Amendment by the Loan Parties, the Super
Majority Lenders, the Incremental Revolving Facility Lenders and the
Administrative Agent;

(b) receipt by the Administrative Agent of a certificate of solvency from the
chief financial officer of the Borrower and the Responsible Officer’s
certificate required pursuant to Section 2.21(c)(ii) of the Credit Agreement;

(c) receipt by the Administrative Agent of such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the
Amendment;

(d) receipt by the Administrative Agent of (i) new flood zone determinations
and, if applicable, evidence of flood insurance, in each case to be reasonably
satisfactory to the Administrative Agent, in respect of any Eligible Real
Property acquired after the Closing Date that the Borrower desires to include in
the Borrowing Base (and not, for the avoidance of doubt,



--------------------------------------------------------------------------------

any Eligible Real Property and Eligible Machinery and Equipment included in the
Borrowing Base on the Incremental Effective Date), (ii) duly executed amendments
in respect of the Mortgages to the extent necessary to maintain the liens and
security interests of the Collateral Agent in the jurisdiction of such Mortgage
and recordation fees necessary to cause such amendments to be duly filed in each
applicable jurisdiction and (iii) title searches with respect to Eligible Real
Property, the results of which are reasonably satisfactory to the Collateral
Agent;

(e) receipt by the Administrative Agent of an Incremental Effective Date
borrowing base certificate;

(f) the elements of the Collateral and Guarantee Requirement required to be
satisfied on the Incremental Effective Date shall have been satisfied, and the
Administrative Agent shall have received a completed perfection certificate,
dated the Incremental Effective Date;

(g) the Administrative Agent shall have received all documentation and other
information that is (i) requested in writing not less than 10 business days
prior to the Incremental Effective Date and (ii) required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act;

(h) the Borrower shall have paid all invoiced accrued fees and out-of-pocket
expenses of the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as sole lead arranger in respect of this Amendment (including the
reasonable fees and expenses of Shearman & Sterling LLP, counsel for the
Administrative Agent and the sole lead arranger in respect of this Amendment);

(i) payment by the Borrower of all other fees and expenses required to be paid
on or before the Incremental Effective Date as separately agreed in writing;

(j) receipt by the Administrative Agent of a certificate from a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and dated as of the Incremental Effective Date, certifying
that (x) no Default or Event of Default has occurred and is continuing and
(y) the representations and warranties set forth in the Credit Agreement are
true and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date;

(k) receipt by the Administrative Agent, on behalf of itself, the Lenders and
each Issuing Bank on the Incremental Effective Date, a favorable written opinion
of (i) O’Melveny & Myers LLP, special New York counsel for the Loan Parties,
(ii) Shumaker, Loop & Kendrick, LLP, special Florida counsel for the Loan
Parties, (iii) Scopelitis, Garvin, Light, Hanson & Feary, P.C., special Illinois
counsel for the Loan Parties, (iv) Stone Pigman Walther Wittmann L.L.C., special
Louisiana counsel for the Loan Parties, (v) Schnader Harrison Segal & Lewis LLP,
special Pennsylvania counsel for the Loan Parties, (vi) Davis LLP, special
Canadian counsel for the Loan Parties, (vii) McGuire Woods LLP, special Virginia
counsel for the Loan Parties and (viii) Vogel Law Firm Ltd., special North
Dakota counsel for the Loan Parties, in each case (A) dated the Incremental
Effective Date, (B) addressed to the Administrative Agent,



--------------------------------------------------------------------------------

the Lenders and each Issuing Bank on the Incremental Effective Date and (C) in
form and substance reasonably satisfactory to the Adminisatrative Agent and
covering such other matters relating to the Loan Documents as the Administrative
Agent shall reasonably request; and

(l) the execution and delivery of a master assignment and assumption agreement
in form and substance reasonably satisfactory to the Administrative Agent by the
Administrative Agent, the Borrower, the Lenders and the Incremental Revolving
Facility Lenders.

3. Incremental Assumption Agreement. By its execution of this Amendment, the
Administrative Agent, each Lender that is also an Incremental Revolving Facility
Lender and the Loan Parties acknowledge and agree that this Amendment shall also
serve as the Incremental Assumption Agreement required by Section 2.21 of the
Credit Agreement in respect of the Incremental Revolving Facility Commitments.
Each Incremental Revolving Facility Lender, Holdings and the Borrower further
agrees that the Incremental Revolving Facility Commitments shall be subject to
all of the same terms and conditions as the Revolving Facility Commitments and
any loans made by the Incremental Revolving Facility Lenders shall be subject to
the same terms and conditions as the Loans, in each case under the Credit
Agreement and the other Loan Documents, and shall be subject in all respects to
the provisions of the Credit Agreement and the other Loan Documents.

4. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

5. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns (it
being understood, for the avoidance of doubt, that the amendments and
modifications to the Credit Agreement effected hereby shall be effective as to
all Lenders, other Secured Parties and any other party thereto from time to
time).

6. Affirmation of Loan Parties. Each Loan Party hereby consents to the
amendments and modifications to the Credit Agreement effected hereby, and
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Credit Agreement, as amended and modified
hereby, or in any other Loan Documents to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended and modified by this Amendment. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents to the extent provided
in the Security Documents.

7. Reference to and Effect on the Credit Agreement and the Loan Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended and modified by this Amendment.



--------------------------------------------------------------------------------

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended and modified by this Amendment are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any Issuing Bank, any Swingline Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

(d) The Super Majority Lenders and the Loan Parties agree that this Amendment
shall be a Loan Document for all purposes of the Credit Agreement (as
specifically amended by this Amendment) and the other Loan Documents.

8. Waiver, Modification, Etc. No provision or term of this Amendment may be
modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced or
otherwise in accordance with the terms of the Credit Agreement, including
Section 9.08 thereof.

9. Severability. In the event any one or more of the provisions contained in
this Amendment or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

10. Headings. The Section headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.

11. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract, and shall become effective as
provided in Section 2. Delivery of an executed counterpart to this Amendment by
facsimile transmission (or other electronic transmission (e.g., a “pdf” or
“tft”) pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Administrative

Agent

By:   /s/ William DiCicco   Name: William DiCicco   Title:    Vice President
BANK OF AMERICA, N.A., as Lender By:   /s/ William DiCicco   Name: William
DiCicco   Title:    Vice President

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, as Lender By:   /s/ Eric A. Anderson  

Name: Eric A. Anderson

Title:   Vice President

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

SUNTRUST BANK, as Lender By:   /s/ Niget Fabien  

Name: Niget Fabien

Title:   Vice President

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

REGIONS BANK, as Lender By:   /s/ Curtis J. Correa  

Name: Curtis J. Correa

Title:   Senior Vice President

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

PNC BANK, N.A., as Lender By:   /s/ Sari Garrick  

Name: Sari Garrick

Title:   Vice President

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

ROYAL BANK OF CANADA, as Lender By:   /s/ J. Patchell  

Name: J. Patchell

Title:   Attorney-in-fact

By:   /s/ F. Mednika  

Name: F. Mednika

Title:   Attorney-in-fact

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BRANCH BANKING AND TRUST COMPANY,

as Lender

By:   /s/ Robert M. Searson  

Name: Robert M. Searson

Title:   Senior Vice President

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

GOLDMAN SACHS BANK USA, as Lender By:   /s/ Lauren Havens  

Name: Lauren Havens

Title:   Authorized Signatory

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Lender

By:   /s/ Bill O’Daly  

Name: Bill O’Daly

Title:   Director

By:   /s/ Rahul Parmar  

Name: Rahul Parmar

Title:   Associate

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BORROWER

 

QUALITY DISTRIBUTION, LLC

By:   /s/ Joseph J. Troy  

Name: Joseph J. Troy

Title:   Executive Vice President and

            Chief Financial Officer

OTHER LOAN PARTIES

 

QUALITY DISTRIBUTION, INC.

By:   /s/ Joseph J. Troy  

Name: Joseph J. Troy

Title:   Executive Vice President and

            Chief Financial Officer

OTHER LOAN PARTIES

 

AMERICAN TRANSINSURANCE GROUP, INC.

CHEMICAL LEAMAN CORPORATION

MEXICO INVESTMENTS, INC.

POWER PURCHASING, INC.

QC DRY BULK, LLC

QC ENERGY RESOURCES, INC.

QC ENERGY RESOURCES, LLC

QD CAPITAL CORPORATION

QD RISK SERVICES, INC.

QUALE SYSTEMS, INC.

QUALITY CARRIERS, INC.

By:   /s/ Joseph J. Troy   Name: Joseph J. Troy  

Title:   Executive Vice President and

            Chief Financial Officer

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

QC ENVIRONMENTAL SERVICES, INC.

(continued)

By:   /s/ Joseph J. Troy  

Name: Joseph J. Troy

Title:   Executive Vice President and Chief

            Financial Officer

QC ENERGY RESOURCES NORTHWEST, LLC By:   /s/ Joseph J. Troy  

Name: Joseph J. Troy

Title:   Executive Vice President and

            Chief Financial Officer

QC ENERGY RESOURCES TEXAS, LLC

(continued)

By:   /s/ Joseph J. Troy  

Name: Joseph J. Troy

Title:   Executive Vice President and

            Chief Financial Officer

QC ENERGY LOGISTICS, LLC By:   /s/ Joseph J. Troy  

Name: Joseph J. Troy

Title:   Executive Vice President and

            Chief Financial Officer

[Signature Page to QDI First Amendment]



--------------------------------------------------------------------------------

QC BULK LOGISTICS, LLC (continued) By:   /s/ Joseph J. Troy  

Name: Joseph J. Troy

Title:   Executive Vice President and

            Chief Financial Officer

BOASSO AMERICA CORPORATION By:   /s/ Joseph J. Troy  

Name: Joseph J. Troy

Title:   Executive Vice President

GREENSVILLE TRANSPORT COMPANY By:   /s/ Joseph J. Troy   Name: Joseph J. Troy  
Title:   Executive Vice President

[Signature Page to QDI First Amendment]